DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-14, 17-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sundarakrishnamachari et al. (U.S. 10,079,446 in view of JP 3869631 B2.
Regarding claim 1, prior art ‘446 discloses a connector assembly comprising: a nosepiece (34, Figs. 2 and 4A-4B) having a body defining a first plurality of wire terminal bays (see at 22 in Fig. 1); and a rear housing (this is seen as the combination of body 16 and terminal-lock 48, as is seen in Fig. 5A) having a second plurality of wire terminal bays (22, Fig. 3; also see Fig. 1, below), with the rear housing engaging the nosepiece along at least one cam track (40, Fig. 4B) between a pre-lock configuration and a locked configuration (col. 3, lines 39-44), wherein in the pre-lock configuration (Figs. 4A and 6A) with the rear housing partially inserted into the nosepiece, the first plurality of wire terminal bays of the nosepiece and the second plurality of wire terminal bays of the rear housing are aligned to allow insertion of wire terminals (see Fig. 6A; specifically, see how the terminal bays of the terminal-lock portion 48 are aligned with the terminal holes in the nosepiece), and wherein in the locked configuration the rear housing is further inserted into the nosepiece resulting in both longitudinal displacement and orthogonal displacement of the rear housing (the longitudinal and orthogonal displacement occurs in the terminal-lock portion 48) relative to the nosepiece so as to block removal of the wire terminals from the connector assembly (see Fig. 6B; specifically, see how the terminal bays of the terminal-lock portion 48 are no longer aligned with the terminal holes in the nosepiece).  However, Sundarakrishnamachari fails to explicitly disclose the rear housing (1) as being a single piece. JP discloses a rear housing as being a single piece. It would have been obvious to one having ordinary skill in the art to have the rear housing in Sundarakrishnamachari being made of one piece such as disclose in JP in order to meet the environmental needs as removal parts may not be possible in certain environment.  
With respect to claim 5, prior art ‘446 discloses connector assembly of claim 1 further comprising a plurality of flexible posts (46, Fig. 4B; also see Fig. 7 for an interior view of the flexible posts) on the nosepiece that engage with the rear housing. See col. 3, lines 39-44.
With respect to claim 6, prior art ‘446 and JP disclose the connector assembly of claim 5 wherein the rear housing includes a plurality of bays (see Fig. 3, below) for receiving the plurality of flexible posts of the nosepiece.
With respect to claim 7, prior art ‘446 and JP disclose the connector assembly of claim 6 wherein the plurality of flexible posts includes at least one pre-stage latch post adapted to maintain the rear housing and the nosepiece in the pre-lock configuration. The plurality of flexible posts are seen to be “pre-stage latch posts” when the rear housing and the nosepiece are in the pre-lock configuration. See col. 3, lines 37-44; see Fig. 7 for an interior view of the flexible posts. Also see how the bays, in Fig. 3 above, comprise a first bay in the mating direction for a pre-stage position of the flexible posts.  With respect to claim 8, prior art ‘446 discloses the connector assembly of claim 6 wherein the plurality of flexible posts includes at least one lock post adapted to maintain the rear housing and the nosepiece in the locked configuration. The plurality of flexible posts are seen to be “lock posts” when the rear housing and the nosepiece are in the locked configuration. See col. 3, lines 37-44, see Fig. 7 for an interior view of the flexible posts. Also see how the bays, in Fig. 3 above, comprise a second bay in the mating direction for a locked position of the flexible posts.
With respect to claim 10, prior art ‘446 and JP disclose the connector assembly of claim 1 wherein the at least one cam track is located on the nosepiece. See 40 in Fig. 4B.
With respect to claim 11, prior art ‘446  and JP disclose the connector assembly of claim 1 wherein the rear housing includes at least one cam post (58, Fig. 4B) which engages the at least one cam track of the nosepiece.
With respect to claim 12, prior art ‘446 and JP disclose the connector assembly of claim 11 wherein the at least one cam post includes a pair of cam posts (see 58 in Figs. 5A- 5B) positioned on opposite sides of the rear housing.
With respect to claim 13, the prior art ‘446 and JP  disclose a connector assembly comprising: a nosepiece (34, Figs. 2 and 4A-4B) having a first plurality of wire terminal bays (see at 22 in Fig. 1); and a rear housing (this is seen as the combination of body 16 and terminal-lock 48, as is seen in Fig. 5A) having a second plurality of wire terminal bays (22, Fig. 3; also see Fig. 1, above), with the rear housing engaging the nosepiece along at least one cam track (40, Fig. 4B), wherein in a pre-lock configuration the first plurality of wire terminal bays of the nosepiece and the rear housing are generally aligned to allow insertion of wire terminals (see Fig. 6A; specifically, see how the terminal bays of the terminal-lock portion 48 are aligned with the terminal holes in the nosepiece) into the second plurality of wire terminal bays, and wherein a locked configuration is attained by further inserting the rear housing into the nosepiece in a mating direction with the rear housing also traversing in a direction orthogonal to the mating direction (the orthogonal displacement occurs in the terminal-lock portion 48) so that a portion of the rear housing blocks the wire terminals from removal. See Fig. 6B.
With respect to claim 14, prior art ‘446 and JP disclose the connector assembly of claim 13 wherein the rear housing engages an improperly positioned wire terminal as the rear housing transitions to the locked configuration. See col. 4, lines 4-8. The prior art discloses that “The terminal-lock 48 may simultaneously engage the plurality of corresponding electrical-terminals 20 disposed within the first plurality of terminal- cavities 24 as the terminal-lock 48 moves from the terminal insertion position 50 to the locking position 52.” This is seen to anticipate that the “the rear housing engages an improperly positioned wire terminal as the rear housing transitions to the locked configuration” of claim 14 since it is understood that an improperly positioned terminal would be moved by the terminal-lock as it moves from the insertion position to the locking position.
With respect to claim 17, prior art ‘446 and JP the disclose connector assembly further comprising a plurality of flexible posts (46, Fig. 4B; also Fig. 7 for an interior view of the flexible posts) on the nosepiece that engage with the rear housing (col. 3, lines 39-44).
With respect to claim 18, prior art ‘446 and JP disclose the connector assembly of claim 17 wherein the rear housing includes a plurality of bays (see Fig. 3, above) for receiving the plurality of flexible posts of the nosepiece.
With respect to claim 19, prior art ‘446 and JP disclose the connector assembly of claim 18 wherein the plurality of flexible posts includes at least one pre-stage latch post adapted to maintain the rear housing and the nosepiece in the pre-lock configuration. The plurality of flexible posts is seen to be “pre-stage latch posts” when the rear housing and the nosepiece are in the pre-lock configuration. See col. 3, lines 37-44, see Fig. 7 for an interior view of the flexible posts. Also see how the bays, in Fig. 3 above, comprise a first bay in the mating direction for a pre-stage position of the flexible posts.
With respect to claim 20, prior art ‘446 and JP disclose the connector assembly of claim 18 wherein the plurality of flexible posts includes at least one lock post adapted to maintain the rear housing and the nosepiece in the locked configuration. The plurality of flexible posts are seen to be “lock posts” when the rear housing and the nosepiece are in the locked configuration. See col. 3, lines 37-44, see Fig. 7 for an interior view of the flexible posts. Also see how the bays, in Fig. 3 above, comprise a second bay in the mating direction for a locked position of the flexible posts.
With respect to claim 22, prior art ‘446 and JP disclose the connector assembly of claim 20 wherein the at least one cam track is located on the nosepiece. See 40 in Fig. 4B.
With respect to claim 23, prior art ‘446 and JP disclose the connector assembly of claim 13 wherein the rear housing includes at least one cam post (58, Fig. 4B) which engages the at least one cam track of the nosepiece.
With respect to claim 24, prior art ‘446 and JP disclose a method of connecting together a plurality of wires with a connector assembly (Fig. 1), said method comprising: inserting a rear housing (this is seen as the combination of body 16 and terminal-lock 48, as is seen in Fig. 5A) into a cavity of a nosepiece (34, Figs. 2 and 4A-4B) to align wire terminal bays of the rear housing with wire terminal bays of the nosepiece (see Fig. 6A; specifically, see how the terminal bays of the terminal-lock portion 48 are aligned with the terminal holes in the nosepiece); inserting wire terminals into the wire terminal bays of the rear housing and of the nosepiece (see Figs. 6A-6B); further biasing the rear housing into the nosepiece in a mating direction (see Fig. 6B); and camming the rear housing (terminal-lock portion 48) in a direction orthogonal to the mating direction (col. 3, lines 49-52) into a locked configuration (Fig. 6B) as the rear housing further enters the nosepiece in the mating direction, thereby blocking removal of the wire terminals from the nosepiece (see col. 3, lines 58-62).
With respect to claim 25, prior art ‘446 and JP disclose the method of claim 24 further comprising locking the rear housing and the nosepiece in a pre-lock configuration with at least one flexible post (46, Fig. 4B) of the nosepiece engaging the rear housing. See col. 3, lines 39-44.
With respect to claim 26, prior art ‘446 and JP disclose the method of claim 25 further comprising locking the rear housing and the nosepiece in the locked configuration with at least one flexible lock post of the nosepiece engaging the rear housing. The plurality of flexible posts are seen to be “lock posts” when the rear housing and the nosepiece are in the locked configuration. See col. 3, lines 37-44, also see Fig. 7 for an interior view of the flexible posts. Also see how the bays, in Fig. 3 above, comprise a second bay in the mating direction for a locked position of the flexible posts.
With respect to claim 27, prior art ‘446 and JP disclose the method of claim 26 wherein the at least one flexible lock post also locks the nosepiece and the rear housing together in a pre-lock configuration. See col. 3, lines 39-44. Also see how the bays, in Fig. 3 above, comprise a first bay in the mating direction for a pre-stage position of the flexible posts.
With respect to claim 28, prior art ‘446 and JP disclose the method of claim 24 wherein as the rear housing further enters the nosepiece and is cammed (see Figs. 4A-4B and 6A-6B) in a direction orthogonal to the mating direction (the orthogonal displacement occurs in the terminal-lock portion 48), the rear housing engages any improperly positioned wire terminals and biases the wire terminals into position. The prior art discloses that “The terminal-lock 48 may simultaneously engage the plurality of corresponding electrical-terminals 20 disposed within the first plurality of terminal- cavities 24 as the terminal-lock 48 moves from the terminal insertion position 50 to the locking position 52.” This is seen to anticipate that the “the rear housing engages any improperly positioned wire terminals and biases the wire terminals into position” of claim 28 since it is understood that an improperly positioned terminal would be moved by the terminal-lock as it moves from the insertion position to the locking position.
                                               Allowable Subject Matter
Claims 2-4, 9, 15-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Argument
Applicant's arguments/amendment with respect to claims 1-28 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                                        Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        11/29/2022